Title: Peter Hotz, Jr. to James Madison, 8 December 1829
From: Hotz, Peter Jr.
To: Madison, James


                        
                            
                                Respected Sir.
                            
                            
                                
                                    Washington
                                
                                 Decr. 8th
                            
                        
                        
                        Aware of the deep solicitude—felt by your Son J. P. Todd (to whom I am under many obligations) that your
                            Excellency should receive early intimation, of every thing that concerns our belov’d country, for which you have done so
                            much I have taken the Liberty, by the very first mail to forward you on—the Presidents Message—God grant your Excellency
                            may be spar’d many years to dictate for the welfare of the Children of your Country—Respectfully—
                        
                            
                                Peter Hotz Jr. of Philadelphia
                        
                    